DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of “a CRISPR single guide ribonucleic acid (sgRNA)” as the “perturbation agent” species and “an aqueous droplet in an emulsion” as the “partition” species in the reply filed on 5/20/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 31-60 are pending in the application.  Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species), there being no allowable generic or linking claim.  Claims 31-47 and 49-60 are currently under examination.
Claim Objections
4.	Claim 40 is objected to because of the following informalities: “method of claim 13” as recited in line 1 should be changed to “method of claim [[13]] 31” to correct the typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 50-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 50-57
Claim 50, which depends from claim 31, recites the limitation “said support” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 51-57, each of which depends from claim 58, are also rejected for the same reason.
Since claim 49 recites “a support” in the wherein clause, claim 50 may be amended to depend from claim 49 (instead of claim 31) to overcome this rejection.
Regarding claims 58-60
Claim 58 recites the limitation “said perturbation agent” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 59-60, each of which depends from claim 58, are also rejected for the same reason.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 31-32, 34-35, 37-47 and 49-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belhocine et al. (US 2018/0340171 A1).
Regarding claims 31 and 43
Belhocine et al. teach a method of analyzing nucleic acids, comprising: (a) providing a partition (e.g., droplet) comprising: (i) a biological particle, wherein said biological particle comprises (1) an adapter-flanked genomic DNA molecule (e.g., adapter-flanked genomic DNA molecule generated by transposition of the transposon end sequence into the template DNA) and (2) a nucleic acid molecule (e.g., template RNA molecule) comprising a sequence of a perturbation agent (since the recited “perturbation agent” is not defined in any way and thus is completely arbitrary, any sequence comprised in the template RNA molecule may be regarded as a sequence of a “perturbation agent”), wherein said sequence of said perturbation agent is a sequence encoding for said perturbation agent, and wherein said biological particle is a cell, a cell nucleus, or a cell bead, (ii) a first nucleic acid barcode molecule (e.g., first barcode oligonucleotide molecule) comprising a first barcode sequence, and (iii) a second nucleic acid barcode molecule (e.g., second barcode oligonucleotide molecule) comprising a second barcode sequence; (b) generating a first barcoded nucleic acid molecule comprising (i) a sequence of said adapter-flanked genomic DNA molecule or reverse complement thereof, and (ii) said first barcode sequence or reverse complement thereof; and (c) generating a second barcoded nucleic acid molecule comprising (i) said sequence of said perturbation agent or reverse complement thereof, and (ii) said second barcode sequence or reverse complement thereof (see the whole document, particularly paragraphs [0024], [0032]-[0033], [0290]-[0297] and [0322]-[0328]; Figures 29B and 29C).
Regarding claim 32
The method according to Belhocine et al., wherein said perturbation agent is a CRISPR ribonucleic acid (crRNA), a CRISPR single guide ribonucleic acid (sgRNA), an antisense oligonucleotide (ASO), a small interfering RNA (i.e., siRNA. See paragraph [0088]), a short hairpin RNA (shRNA), a microRNA (i.e., miRNA. See paragraph [0088]), a transcription activator-like effector nuclease (TALEN), or a zinc finger nuclease (ZFN).
Regarding claim 34
The method according to Belhocine et al., wherein said first barcode sequence and said second barcode sequence are a same sequence (see paragraphs [0033] and [0322]).
Regarding claim 35
The method according to Belhocine et al., wherein said first nucleic acid barcode molecule further comprises a first capture sequence (e.g., R1rc sequence) that couples to said adapter-flanked genomic DNA molecule or a derivative thereof (see Figure 29C), and said second nucleic acid barcode molecule further comprises a second capture sequence (e.g., oligo(dT) sequence) that couples to said nucleic acid molecule comprising said sequence of said perturbation agent or reverse complement thereof (see paragraphs [0024]-[0025], [0032]-[0033] and [0327]).
Regarding claim 37
The method according to Belhocine et al., wherein (b) comprises hybridizing or ligating said first nucleic acid barcode molecule to at least a portion of said adapter-flanked genomic DNA molecule (see Figure 29C).
Regarding claim 38
The method according to Belhocine et al., wherein (b) comprises performing one or more nucleic acid reactions using said first nucleic acid barcode molecule and said adapter-flanked genomic DNA molecule or a derivative thereof, wherein said one or more nucleic acid reactions comprises an extension reaction or a ligation reaction (see Figure 29C).
Regarding claim 39
The method according to Belhocine et al., wherein (c) comprises hybridizing or ligating said second nucleic acid barcode molecule to at least a portion of said nucleic acid molecule comprising said sequence of said perturbation agent or reverse complement thereof (see paragraphs [0024]-[0025], [0032]-[0033] and [0327]).
Regarding claim 40
The method according to Belhocine et al., wherein (c) comprises performing one or more nucleic acid reactions using said second nucleic acid barcode molecule and said nucleic acid molecule comprising said sequence of said perturbation agent or reverse complement thereof, wherein said one or more nucleic acid reactions comprises an extension reaction or a ligation reaction (see paragraphs [0024]-[0025], [0032]-[0033] and [0327]).
Regarding claim 41
The method according to Belhocine et al., wherein said method comprises, prior to (a), contacting said biological particle with a transposase complex to generate said adapter-flanked genomic DNA molecule (see paragraphs [0024], [0032], [0096]-[0097] and [0322]-[0328]; Figures 29A and 29C).
Regarding claim 42
The method according to Belhocine et al., wherein said biological particle is permeable to said transposase complex and wherein said adapter-flanked genomic DNA molecule is generated in said biological particle (see paragraphs [0290] and [0298]).
Regarding claims 44-46
The method according to Belhocine et al., further comprising: sequencing (i) said first barcoded nucleic acid molecule or a derivative thereof and/or (ii) said second barcoded nucleic acid molecule or a derivative thereof; generating sequencing reads associated with (i) said sequence of said adapter-flanked genomic DNA molecule and (ii) said sequence of said perturbation agent or reverse complement thereof; using said sequencing reads to (i) identify said sequence of said perturbation agent or reverse complement thereof, and (ii) identify said adapter-flanked genomic DNA molecule as being associated with a region of accessible chromatin from said biological particle (see the whole document, particularly paragraphs [0007], [0143], [0293], [0297] and [0328]).
Regarding claim 47
The method according to Belhocine et al., wherein said partition is an aqueous droplet in an emulsion (see paragraphs [0099] and [0328]).
Regarding claims 49-57
The method according to Belhocine et al., wherein said partition comprises a support; wherein said first nucleic acid barcode molecule and said second nucleic acid barcode are attached to said support; wherein said support is a bead; further comprising releasing said first nucleic acid barcode molecule and second nucleic acid barcode molecule from said support; wherein said first nucleic acid barcode molecule and/or said second nucleic acid barcode molecule is releasably attached to said support through a labile bond; wherein said labile bond is selected from the group consisting of a thermally cleavable bond, a chemically labile bond, and a photo-sensitive bond; wherein said bead is a gel bead; further comprising degrading said gel bead by applying a stimulus, wherein said stimulus is a chemical stimulus (see paragraphs [0019], [0027], [0029], [0035], [0037], [0156]-[0158], [0194] and [0323]-[0326]).
Allowable Subject Matter
10.	Claims 33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639